DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Allowable Subject Matter
Claims 17-20 are allowable over the prior art.  


Claims 6 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Reasons For Allowance
The cited references do not disclose the use of an embedded checksum which is used to verify an embedded access permission.



Drawings
The Office objects to Figure 2.  This figure does not comport with the requirements of 37 CFR 1.84(o), as it lacks suitable descriptive legends necessary for understanding the drawing.  

Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 and 16 are rejected under 35 U.S.C. §103 as being unpatentable over Wijayaratne et al (US Patent Application Publication No. 2014/0149461, hereafter referred to as “Wijayaratne”) in view of Herbach (US Patent Application Publication No. 2008/0097998, hereafter referred to as “Herbach”).

Regarding independent claim 1:  Wijayaratne teaches A method comprising: receiving, by a computer, a request for writing a file; (See Wijayaratne Fig. 2 showing an exemplary processing environment, in the context of paragraph [0043] teaching a server receiving a file operation request, such as writing, from a client.) identifying, by the computer, an access permission to access data for the writing to the file; (See Wijayaratne paragraph [0046] teaching the use of a file permissions mechanism to permit or deny the requested file operation, in the context of [0043] indicating that file operations include writing.)
 at least partially encoding, by the computer, the access permission into the file, (See Herbach Fig. 2A and paragraphs [0024]-[0026] teaching permissions #212 embedded into a file #202.) wherein the access permission enables reading the data stored in the file; (See Herbach Fog. 2A teaching permissions such as “Edit” and “View”, which strongly suggest operations such as reading and writing.) writing, by the computer, the access permission and the data to a storage media. (See Herbach paragraphs [0024]-[0026] teaching a data file 202 including embedded permissions, in the context of Fig. 1 showing a data file management system #107 that includes storage.)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s subject matter to apply the teachings of Herbach for the benefit of Wijayaratne, because to do so provided a designer with options for implementing a system allowing for persistent data file security by controlling who may access data files regardless of whether the files are accessed locally or remotely, as taught by Herbach in paragraph [0018].  These references were all applicable to the same field of endeavor, i.e., management of file access.  


Regarding claim 2:  Wijayaratne teaches wherein the identifying includes retrieving the access permission in response to the data being retrieved from a data storage system.  (See Wijayaratne paragraphs [0046]-[0048] teaching the 

Regarding claim 3:  Wijayaratne teaches wherein the identifying includes determining the access permission that was used to retrieve the data for the writing to the file.  (See Wijayaratne paragraphs [0046]-[0048] teaching the enforcing of consistent access permissions whether the client access data via the cloud or locally, in the context of [0046] teaching the use of a file permissions mechanism to permit or deny the requested file operation and [0043] indicating that file operations include writing.)  

Claim 16 is substantially similar to claim 1, and therefore likewise rejected.  


Claim 4 is rejected under 35 U.S.C. §103 as being unpatentable over Wijayaratne et al (US Patent Application Publication No. 2014/0149461, hereafter referred to as “Wijayaratne”) in view of Herbach (US Patent Application Publication No. 2008/0097998, hereafter referred to as “Herbach”) and Yan-yan Lai et al. (“HBase Fine Grained Access Control with Extended Permissions and Inheritable Roles”, SNPD 2015, Takamatsu, Japan, June 1-3, 2015, pp. 1-5, hereafter referred to as “Lai”).

Regarding claim 4:  Wijayaratne in view of Herbach does not explicitly teach the remaining limitations as claimed.  Lai, though, teaches wherein the identifying includes: identifying, by the computer, the access permission for reading each column returned in a query; and embedding, by the computer, the access permission in the file. (See Lai page 1 §B in the 1st paragraph discussing the use of column granularity access.  See also page 2 Table II showing exemplary Read permission to “get” Table data from the entire row [of columns] or from a particular cell [i.e., a particular column from a particular row].)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s subject matter to apply the teachings of Lai for the benefit of Wijayaratne in view of Herbach, because to do so provided a designer with options for implementing a mechanism to guarantee permissions management more conveniently, as taught by Lai in the Abstract.  These references were all applicable to the same field of endeavor, i.e., management of file access.  


Claims 5 and 8 are rejected under 35 U.S.C. §103 as being unpatentable over Wijayaratne et al (US Patent Application Publication No. 2014/0149461, hereafter referred to as “Wijayaratne”) in view of Herbach (US Patent Application Publication No. 2008/0097998, hereafter referred to as “Herbach”) and Douglas E. Comer (Internetworking With TCP/IP – Vol I:  Principles, Protocols, and Architecture, 2nd Edition, Prentice Hall, Englewood Cliffs, NJ, © 1991, pp. 92-93, 99-101, 128-129, 183-184 and 186-187, hereafter referred to as “Comer”).

Regarding claim 5:  Wijayaratne in view of Herbach does not explicitly teach the remaining limitations as claimed.  Comer, though, teaches further comprising: embedding, by the computer, a validation datum into the file; and writing the validation datum to the storage media. (See Comer page 92 §7.7.1 Fig. 7.3 teaching the use of a file containing data and the use of an embedded checksum to verify an embedded flag within a data structure header, it being implied that if the checksum were correct then the flag was, perforce, also correct.  See also, the ensuing passage discussing processing, which suggests that such data was stored at some point in order to have been processed.)  
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s subject matter to apply the teachings of Comer for the benefit of Wijayaratne in view of Herbach, because to do so provided designer with options for implementing a mechanism to verify a portion of a data structure (e.g., header information of a message file), as taught by Comer at p. 92 Fig. 7.3 “Header Checksum”.  These references were all applicable to the same field of endeavor, i.e., data file management.  

Regarding claim 8:  Wijayaratne in view of Herbach does not explicitly teach the remaining limitations as claimed.  Comer, though, teaches wherein the file contains the data, an embedded flag, and an embedded verification datum of the embedded flag. (See Comer page 92 §7.7.1 Fig. 7.3 teaching the use of a file containing data and the use of an embedded checksum to verify an embedded flag within a data structure header, it being implied that if the checksum were correct then the flag was, perforce, also correct.)  
.  



Claims 7 and 9 are rejected under 35 U.S.C. §103 as being unpatentable over Wijayaratne et al (US Patent Application Publication No. 2014/0149461, hereafter referred to as “Wijayaratne”) in view of Herbach (US Patent Application Publication No. 2008/0097998, hereafter referred to as “Herbach”) and W. Richard Stevens (Advanced Programming in the UNIX Environment, Addison-Wesley Publishing Co., Inc., Reading, MA, © 1992, pp. 47-55, 78-88 and 117-118, hereafter referred to as “Stevens”).

Regarding claim 7:  Wijayaratne in view of Herbach does not explicitly teach the remaining limitations as claimed.  Stevens, though, teaches further comprising returning, by the computer, a success notification in response to the writing being successful. (See Stevens page 55 §3.8 indicating that a writing operation returns a success/error notification value.)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s subject matter to apply the teachings of Stevens for the benefit of 


Regarding claim 9:  Wijayaratne in view of Herbach does not explicitly teach the remaining limitations as claimed.  Stevens, though, teaches wherein an embedded flag indicates the access permission for accessing the file. (See Stevens p. 78 §4.5, p. 79 Figure 4.4, p. 86 Figure 4.6, p. 117 Figure 4.14 each showing “permission bits” to enable/disable file access [e.g., read/write privileges.)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s subject matter to apply the teachings of Stevens for the benefit of Wijayaratne in view of Herbach, because to do so provided a designer with options for implementing a system for setting/modifying/determining file access permissions, as taught by Stevens in the passage at page 117 §4.25.  These references were all applicable to the same field of endeavor, i.e., management of file access.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Lai, Yan-yan, et al., “HBase Fine Grained Access Control with Extended Permissions and Inheritable Roles”, SNPD 2015, Takamatsu, Japan, June 1-3, 2015, pp. 1-5.
Access control (fine grain) permissions and (user) permission storage (p. 2, Fig. 1).


Comer, Douglas E., Internetworking With TCP/IP – Vol I:  Principles, Protocols, and Architecture, 2nd Edition, Prentice Hall, Englewood Cliffs, NJ, © 1991, pp. 92-93, 99-101, 128-129, 183-184 and 186-187.
Checksums used internally to a file/message (most of the cited pages).  


Stone, Jonathan, et al., “Performance of Checksums and CRC’s over Real Data”, IEEE/ACM Transactions on Networking, Vol. 6, No. 5, October 1998, pp. 529-543.
TCP checksum will catch a burst error of 15 bits or less (p. 529, last paragraph).


“Checksum”, Wikipedia, downloaded from:  https://en.wikipedia.org/wiki/Checksum, pp. 1-3.
Parity bit is a special case of checksum (p. 1).


Microsoft Computer Dictionary, 5th Edition, Microsoft Press, Redmond, WA, © 2002, page 216.
Claim 11 is merely the definition of a flag, i.e., the use of 1 bit or a string [of bits] (p. 216, definition of “flag”).  



Stevens, W. Richard, Advanced Programming in the UNIX Environment, Addison-Wesley Publishing Co., Inc., Reading, MA, © 1992, pp. 47-55, 78-88 and 117-118.
Book passages describing low-level file (file system) programming, including the implementation of file permissions metadata, and read/write/etc. operations that can be performed in “low level” detail.  


US Patent Application Publications
Marano 	 				2009/0292930
Embedded permissions log (0079).  Doc policy, access modify (0057).


Eldar 	 				2017/0337383
Permissions / IRM [info rights management] policy embedded in file (0040).  File operations (0002).


Orthlieb 	 				2011/0167504
Embedded rights/permissions (Fig. 6 #605 rights, #610 permissions, #615 content [file data], 0038).





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




March 24, 2021